DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.

It is noted that the Office does not generally permit shift in inventions after an election is made.  The examiner has permitted this shift in inventions as a matter of customer service.  Applicant is on notice no additional shifts in inventions will be permitted.  

This action is in response to the papers filed October 12, 2022. Currently, claims 34-49 pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
	
Election/Restrictions
Applicant's election without traverse of Tp53 in the paper filed September 11, 2019 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to 

    PNG
    media_image1.png
    226
    628
    media_image1.png
    Greyscale

	The provisional application 62/542,164, filed August 7, 2017 appears to support the instantly claimed methods.  Applicant has clearly provided a correspondence to the ‘164 and the instant claims.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 34 and the claims dependent thereon are directed to “a method of identifying the presence of a cancer” by detecting a genetic alteration in cell-free DNA, detecting the absence of the same alteration in a white blood cell, detecting the level of at least five protein biomarkers in plasma, comparing the detected levels of the protein markers to reference levels and “identifying the presence of the cancer when  the genetic alteration is detecting is the cfDNA and not the WBC and at least one of the protein levels is higher than the reference”.  The claim further recites a comparison step such that the level of one or more of said 5 protein markers is higher than a reference level.  
Exemplary Claim 34 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the comparison of protein biomarkers to a reference level, a conditional identifying step) and a law of nature/natural phenomenon (i.e. the natural correlation between the genetic variations/protein markers and presence of cancer).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
Herein, claim 34 involves the patent-ineligible concept of an abstract process.  Claim 34 requires comparing the protein levels detected to a reference level. Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57:
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.
Thus, the comparison constitutes an abstract process idea.
The identifying step, namely step e), is also an abstract idea.  Identifying may be performed in the human mind.  These concepts such as evaluation, judgement and observation are abstract ideas (see 2106.04(a)).  

Furthermore, a correlation that preexists in the human is an unpatentable phenomenon.  The association between genetic alterations and protein markers and presence of cancer is a law of nature/natural phenomenon.   The "identifying" step that tells users of the process to predict the presence of cancer in the sample, amounts to no more than an "instruction to apply the natural law".  This "identifying" step is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The "identifying" step does not require the process user to do anything in light of the correlation.  The "identifying" step wherein clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites detecting alterations in cfDNA, detecting alterations in WBC and detecting protein levels, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  
Claim 44 is generically directed to administering a therapeutic intervention to the subject.  This limitation is not an application of the judicial exception. The therapeutic intervention is not required to treat any particular disease or condition with any particular reagent.  The limitation is recited at a very high level of generality.  The administering a therapeutic intervention to the subject limitation fails to meaningfully limit the claim because it does not require any particular application of the recited judicial exception, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Thus, the claim is “directed to” the exception. 
Claims 47-49 are directed to further data gathering steps of subjecting the subject to a radiologic scanning to identify the location of the cancer.  This further assessing does not rely on or uses the exception given that you don’t act on what you have done before.

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the steps of detecting alterations in cfDNA, detecting alterations in WBC and detecting protein levels was well known in the art at the time the invention was made.  Sequencing mutations from the claimed genes was routine and conventional.  The detecting protein levels was similarly well-understood, routine and conventional in the field.  The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
	Liao et al. (Oncotarget, Vol. 7, No. 26, pages 4481-40490, June 2016) teaches analysis of TP53 mutations, TERT mutations and CTNNB1 mutations in WBC and plasma (see Figure 4, for example). 

    PNG
    media_image2.png
    457
    520
    media_image2.png
    Greyscale


	Chen et al. (PLOS One, “Analysis of Cancer Mutation Signature in Blood by a Novel Ultra-sensitive assay”, Vol. 4, No. 9, e7220, Sept 2009) teaches analysis of leukocytes and plasma.  Chen specifically teaches analysis of three to four tumor-specific somatic mutations will be helpful to rule out signal deriving from non-neoplastic cells or from somatic mutations present in only a subset of the neoplasm (page 4, col. 1, para 1).  
	Bettegowda et al. (Sci Transl Med, Vol. 6, No. 224, 224ra24, February 2014) teaches comparison of ctDNA with CTCs.  Bettegowda teaches isolating DNA from the cellular compartment of blood obtained after centrifugation including white blood cells (WBCs) and blood supernatants (plasma) of the same patients (page 5, para 2).  
	Ono et al. (Cellular and Molecular Gastroenterology and Hepatology, Vol. 1, No. 5, pages 516-534, September 2015) teaches sequencing of variants in cfDNA, and matched lymphocytes.  
	Page et al. (Clinical Chemistry, Vol. 63, No. 2, pages 532-541, Feb 2017) teaches comparing cfDNA samples with paired lymphocyte DNA. 
	West et al. (US 2016/0122831) teaches collecting whole blood and separating the plasma and cfDNA.  West teaches tumor variants may be identified by identifying mosaic variants in the cfDNA that are not represented in the white blood cells (“normal”).  Thus, the art is replete with teachings to analyze cfDNA and WBC for genetic alterations.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “detecting” and “detecting level” steps are insufficient to make the claims patent eligible.  
The detecting step and detecting protein levels are mere data gathering steps that amount to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the gene mutations and protein level of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The detecting steps essentially tells users to determine the genotype through whatever known processes they wish to use and determine the protein level with any known method.  
The art was replete with analyses that combined nucleic acid mutation, proteomics and even metabolites to obtain more complete cancer studies.  For example, Marengo teaches “nowdays” biomarkers are investigated in blood and tissues through high-throughput omics techniques including monovariate statistical tests and multivariate methods.  Marengo teaches the multivariate methods are very powerful (abstract).  Marengo teaches that the art strives at the identification of the smallest set of variables with the best predictive ability (abstract).  Marengo teaches that combining the results from proteomic, genomic and metabolomics studies with clinical information can provide exhaustive panels of markers that improves the predictive performance with better sensitivity and specificity.  Marengo provides numerous protein markers that are useful in the detection of pancreatic cancer (see table 1 including CA19-9).   The mutations provided in Marengo encompass K-ras mutations, for example.
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the new claims include the “cfDNA v WBC comparison” which was not routine or conventional prior to the priority date of this application. This argument has been considered but is not convincing.  The priority date of the instant application is August 7, 2017.  
	First, the comparison of cfDNA vs WBC is an abstract idea.  Comparing is a mental process that can practically be performed in the human mind.  This is an observation, evaluation and/or a judgement.  Thus, this is a judicial exception.  This is not an element in addition to the judicial exception.  This is a judicial exception. 
	Even if the response were arguing it was not WURC to analyze both cfDNA and WBC for alterations, this is not supported by the evidence of record.  The record is replete with teachings of analyzing matched cfDNA and WBC samples for alterations. The response cites West as one reference showing this feature.  This however is not the only reference, unlike argued by the response, that demonstrates the well understood and routine nature of detecting alterations in cfDNA and WBC (see a sampling of additional references above).    
	Thus, for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-38, 45-46  is/are rejected under 35 U.S.C. 103 as being unpatentable over Razavi et al. (Meeting Abstract, 2017 ASCO Annual Meeting I, June 20, 2017) in view of Marengo et al. (World J. Gastroenterol, Vol. 20, No. 37, pages 13325-13342, October 7, 2014) and further in view of Young et al.  (Pancreas, Vol 47, No. 2, pages 135-141, 2018) or Ghosh et al. ( Ind J. Clin Biochem, Vol. 28, No. 1, pages 24-29, 2013).  
Razavi et al. teaches somatic alterations in cfDNA can be tumor-derived but also could represent somatic changes associated with clonal hematopoiesis.  Razavi teaches performing detecting of both plasma cfDNA and matched white blood cell (WBC) genomic DNA to determine the contribution of clonal hematopoiesis to the variants observed in cfDNA.  Razavi teaches the methods are useful for breast cancer, NSCLC and CRPC.  Razavi teaches analyzing 47 non-cancer participants, subjects prior to diagnosis and prior to symptoms.  Razavi teaches analysis of TP53 which is among the genes listed in the instant claims.  
Razavi does not teach combining methods of mutations and proteins for screening cancer.  Razavi does not teach analysis of one or more genetic alterations and five protein markers selected from those recited.  
	However, the art was replete with analyses that combined nucleic acid mutation, proteomics and even metabolites to obtain more complete cancer studies.  For example,  Marengo teaches “nowdays” biomarkers are investigated in blood and tissues through high-throughput omics techniques including monovariate statistical tests and multivariate methods.  Marengo teaches the multivariate methods are very powerful (abstract).  Marengo teaches that the art strives at the identification of the smallest set of variables with the best predictive ability (abstract).  Marengo teaches that combining the results from proteomic, genomic and metabolomics studies with clinical information can provide exhaustive panels of markers that improves the predictive performance with better sensitivity and specificity.  Marengo provides numerous protein markers that are useful in the detection of pancreatic cancer (see table 1 including, CA19-9, CEA, IL-6).   The mutations provided in Marengo encompass K-ras mutations, for example. 
Moreover, Young teaches a variety of biomarkers for early detection of pancreatic cancer.  Young teaches many of the biomarkers currently used for early cancer detection are proteins or glycoproteins, e.g. CA 125 for ovarian cancer (page 7-8).  Young teaches combinations of protein panels including CEA, AFP, CA125. 
Ghosh further teaches CA15-3, CA125, CA19-9 and CEA are tumor markers useful for diagnostic detections.  
	Therefore, it would have been prima facie obvious prior to the effective filing date to have modified the method of Razavi for analysis of mutations in genes to detect a cancer to further include a method of evaluating the level of protein markers associated with the plurality of cancers as taught by Young or Ghosh.  Prior to the effective filing date, it was routine to look at mutations and protein markers in the same study to improve sensitivity and predictive performance.  As acknowledged by Marengo, “nowdays” the combination methods was routinely used.  It would have been obvious to have added a protein based method, as taught by Marengo and Young or Ghosh for the expected benefits of improving results.  

Claims 34-38, 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2016/0122831, May 5, 2016) in view of Marengo et al. (World J. Gastroenterol, Vol. 20, No. 37, pages 13325-13342, October 7, 2014) and further in view of Young et al.  (Pancreas, Vol 47, No. 2, pages 135-141, 2018) or Ghosh et al. ( Ind J. Clin Biochem, Vol. 28, No. 1, pages 24-29, 2013).  
West teaches methods for detecting differential mutations in a blood sample from cell-free and leukocytes (see para 5, 7, for example).  West teaches performing normal analysis on white blood cells (i.e. leukocytes) prior to the development of the tumor (i.e. prior to diagnosis).  The analysis may be performed on the same sample. West teaches identifying variants in the cfDNA that are not represented in the white blood cells (“normal”)( para 58).   Example 4 (para 200) further exemplifies detecting variants in leukemia by tumor vs normal analysis.  West teaches sequencing variants in both the cfDNA and the leukocytes to compare the variants to identify variants that occur in the cfDNA.  West provides a list of variants including p53 (para 115).  
West does not teach combining methods of mutations and proteins for screening cancer.  West does not teach analysis of one or more genetic alterations and five protein markers selected from those recited.  
	However, the art was replete with analyses that combined nucleic acid mutation, proteomics and even metabolites to obtain more complete cancer studies.  For example,  Marengo teaches “nowdays” biomarkers are investigated in blood and tissues through high-throughput omics techniques including monovariate statistical tests and multivariate methods.  Marengo teaches the multivariate methods are very powerful (abstract).  Marengo teaches that the art strives at the identification of the smallest set of variables with the best predictive ability (abstract).  Marengo teaches that combining the results from proteomic, genomic and metabolomics studies with clinical information can provide exhaustive panels of markers that improves the predictive performance with better sensitivity and specificity.  Marengo provides numerous protein markers that are useful in the detection of pancreatic cancer (see table 1 including, CA19-9, CEA, IL-6).   The mutations provided in Marengo encompass K-ras mutations, for example. 
Moreover, Young teaches a variety of biomarkers for early detection of pancreatic cancer.  Young teaches many of the biomarkers currently used for early cancer detection are proteins or glycoproteins, e.g. CA 125 for ovarian cancer (page 7-8).  Young teaches combinations of protein panels including CEA, AFP, CA125. 
Ghosh further teaches CA15-3, CA125, CA19-9 and CEA are tumor markers useful for diagnostic detections.  
	Therefore, it would have been prima facie obvious prior to the effective filing date to have modified the method of West for analysis of mutations in genes to detect a cancer to further include a method of evaluating the level of protein markers associated with the plurality of cancers as taught by Young or Ghosh.  Prior to the effective filing date, it was routine to look at mutations and protein markers in the same study to improve sensitivity and predictive performance.  As acknowledged by Marengo, “nowdays” the combination methods was routinely used.  It would have been obvious to have added a protein based method, as taught by Marengo and Young or Ghosh for the expected benefits of improving results.  

Claims 34-43, 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veleulescu et al. (US 2020/0157636, provisional filed May 4, 2017) in view of Marengo et al. (World J. Gastroenterol, Vol. 20, No. 37, pages 13325-13342, October 7, 2014) and further in view of Young et al.  (Pancreas, Vol 47, No. 2, pages 135-141, 2018) or Ghosh et al. ( Ind J. Clin Biochem, Vol. 28, No. 1, pages 24-29, 2013).  
The applied reference has a common Assignee, namely “The Johns Hopkins University”, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Veleulescu teaches a method of determining one or more genetic alteration in cfDNA when the subject is not known to harbor a cancer cell and detecting one or more genetic alterations in white blood cells from the same subject and identifying mutations present in the cell-free DNA.  Figure 12 illustrates analysis of CRC circulating tumor DNA and tumor heterogeneity by analyzing two mutations, namely BRAF and GNAS.  The BRAF mutation was at V600E and the GNAS was at R201C (limitations of 39 and 40).  Veleulescu teaches detecting the mutation in the plasma and not in the white blood cells (Claim 57, for example).  Example 4 provides a comparison of mutations in plasma with those in matched tumor and blood cells (para 274).  The method suggests that the samples are analyzed to determine whether the mutations identified in the plasma were tumor-specific or may have originated during blood cell expansion (para 274).  Veleulescu teaches analysis in healthy individuals (para 276).  Veleulescu teaches performing ligation of barcode adapters to cfDNA, capturing and sequencing to identify sequence alterations (limitations of Claims 41-43).  
Veleulescu does not teach combining methods of mutations and proteins for screening cancer.  Veleulescu does not teach analysis of one or more genetic alterations and five protein markers selected from those recited.  
	However, the art was replete with analyses that combined nucleic acid mutation, proteomics and even metabolites to obtain more complete cancer studies.  For example,  Marengo teaches “nowdays” biomarkers are investigated in blood and tissues through high-throughput omics techniques including monovariate statistical tests and multivariate methods.  Marengo teaches the multivariate methods are very powerful (abstract).  Marengo teaches that the art strives at the identification of the smallest set of variables with the best predictive ability (abstract).  Marengo teaches that combining the results from proteomic, genomic and metabolomics studies with clinical information can provide exhaustive panels of markers that improves the predictive performance with better sensitivity and specificity.  Marengo provides numerous protein markers that are useful in the detection of pancreatic cancer (see table 1 including, CA19-9, CEA, IL-6).   The mutations provided in Marengo encompass K-ras mutations, for example. 
Moreover, Young teaches a variety of biomarkers for early detection of pancreatic cancer.  Young teaches many of the biomarkers currently used for early cancer detection are proteins or glycoproteins, e.g. CA 125 for ovarian cancer (page 7-8).  Young teaches combinations of protein panels including CEA, AFP, CA125. 
Ghosh further teaches CA15-3, CA125, CA19-9 and CEA are tumor markers useful for diagnostic detections.  
	Therefore, it would have been prima facie obvious prior to the effective filing date to have modified the method of Razavi for analysis of mutations in genes to detect a cancer to further include a method of evaluating the level of protein markers associated with the plurality of cancers as taught by Young or Ghosh.  Prior to the effective filing date, it was routine to look at mutations and protein markers in the same study to improve sensitivity and predictive performance.  As acknowledged by Marengo, “nowdays” the combination methods was routinely used.  It would have been obvious to have added a protein based method, as taught by Marengo and Young or Ghosh for the expected benefits of improving results.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  34-43, 45-46 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1, 5, 21, 24, 56-57 of U.S. Patent Application No. 16/610,772 in view of Marengo et al. (World J. Gastroenterol, Vol. 20, No. 37, pages 13325-13342, October 7, 2014) and further in view of Young et al.  (Pancreas, Vol 47, No. 2, pages 135-141, 2018) or Ghosh et al. ( Ind J. Clin Biochem, Vol. 28, No. 1, pages 24-29, 2013).  
Here, Claims 56-57  of U.S. Patent Application No. 16/610,772 recites 

    PNG
    media_image3.png
    281
    568
    media_image3.png
    Greyscale

‘772 teaches performing ligation of barcode adapters to cfDNA, capturing and sequencing to identify sequence alterations (limitations of Claims 41-43).  

The method of Claims 56-57 differs from Claim 34 herein in that it fails to disclose detecting a level of at least 5 protein biomarkers.  

16/610,772, Claims 1, 5, 21, 24, 56-57 do not teach combining methods of mutations and proteins for screening cancer.  The claims do not teach analysis of one or more genetic alterations and five protein markers selected from those recited.  
	However, the art was replete with analyses that combined nucleic acid mutation, proteomics and even metabolites to obtain more complete cancer studies.  For example,  Marengo teaches “nowdays” biomarkers are investigated in blood and tissues through high-throughput omics techniques including monovariate statistical tests and multivariate methods.  Marengo teaches the multivariate methods are very powerful (abstract).  Marengo teaches that the art strives at the identification of the smallest set of variables with the best predictive ability (abstract).  Marengo teaches that combining the results from proteomic, genomic and metabolomics studies with clinical information can provide exhaustive panels of markers that improves the predictive performance with better sensitivity and specificity.  Marengo provides numerous protein markers that are useful in the detection of pancreatic cancer (see table 1 including, CA19-9, CEA, IL-6).   The mutations provided in Marengo encompass K-ras mutations, for example. 
Moreover, Young teaches a variety of biomarkers for early detection of pancreatic cancer.  Young teaches many of the biomarkers currently used for early cancer detection are proteins or glycoproteins, e.g. CA 125 for ovarian cancer (page 7-8).  Young teaches combinations of protein panels including CEA, AFP, CA125. 
Ghosh further teaches CA15-3, CA125, CA19-9 and CEA are tumor markers useful for diagnostic detections.  
	Therefore, it would have been prima facie obvious prior to the effective filing date to have modified the method of the claims in ‘772 for analysis of mutations in genes to detect a cancer to further include a method of evaluating the level of protein markers associated with the plurality of cancers as taught by Young or Ghosh.  Prior to the effective filing date, it was routine to look at mutations and protein markers in the same study to improve sensitivity and predictive performance.  As acknowledged by Marengo, “nowdays” the combination methods was routinely used.  It would have been obvious to have added a protein based method, as taught by Marengo and Young or Ghosh for the expected benefits of improving results.  
	

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 7, 2022